DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (USPN 8,902,094) in view of Eshel (USPN 9,780,129) and in further view of de Figueiredo (USPN 8,797,196)
With respect to claim 1, Zhang et al. discloses, in Figs. 1-3, an analog-to-digital converter, ADC, (Fig. 1 details disclosed in Figs. 2 and 3) comprising a plurality of sub ADCs (each 220 of Fig. 2) configured to operate in a time-interleaved manner (the ADCs operate in a time-interleaved manner, see Figs. 1 and 3) ; 

Zhang et al. merely discloses a generic sampling circuit (200, capacitor, 210 and 104) and thus fails to disclose:
 a test signal generation circuit configured to generate a test signal for calibration of the ADC; 
wherein the sampling circuit has a first input configured to receive the analog input signal and a second input configured to receive the test signal;
 the sampling circuit comprises an amplifier circuit and a first feedback switch  connected between an output of the amplifier circuit and an input of the amplifier circuit (90), wherein the first feedback switch is configured to be closed during a first clock phase and open during a second clock phase, which is non-overlapping with the first clock phase; 
the sampling circuit comprises an input circuit comprising one or more capacitors, each having a first node and a second node; 
the sampling circuit comprises sampling switches connecting the first and second inputs with nodes of capacitors in the input circuit to sample the analog input signal and the test signal represented as electrical charges on capacitors in the input circuit; 
each of the capacitors in the input circuit is configured to be connected with its second node to said input of the amplifier circuit during the second clock phase; and 

However, Eshel discloses, in Figs. 17-18, as specific sample and hold circuit (Fig. 17 operational details disclosed in Fig. 17)
a test signal generation circuit (circuit that generates Calib_pulse of Fig. 17) configured to generate a test signal for calibration of the ADC (Calib_pulse is used to test/calibrate the sample and hold circuit, see Col. 12 line 61 to Col. 13 line 10 and thus any circuit that uses the sample and hold of Eshel, including an ADC); 
wherein the sampling circuit (Fig. 17) has a first input (e.g., Vin) configured to receive the analog input signal and a second input (input of Cinj) configured to receive the test signal (Calib_pulse);
 the sampling circuit comprises an amplifier circuit (110) and a first feedback switch (SW1) connected between an output of the amplifier circuit (output of 110) and an input of the amplifier circuit (inverting terminal), wherein the first feedback switch is configured to be closed during a first clock phase (SW1 phase, see Fig. 18) and open during a second clock phase (SW3 phase), which is non-overlapping with the first clock phase (the phases do not overlap);
 the sampling circuit comprises an input circuit (Csamp, CFB, Cinj) comprising one or more capacitors (at least one of Csamp, CFB and Cinj), each having a first node and a second node (first and second plates of each respective capacitor); 

each of the capacitors in the input circuit is configured to be connected with its second node to said input of the amplifier circuit during the second clock phase (the second nodes are always connected to the input including during the second clock phase); and 
the sampling circuit comprises a second feedback switch (SW3) connected between the output of the amplifier circuit and the first node of at least one of the capacitors (input of Csamp) in the input circuit, wherein the second feedback switch is configured to be closed during the second clock phase and open during the first clock phase (SW3 is operated as claimed, see Fig. 18).  
The sample and hold circuit of Eshel includes a circuit that compensates for charge injection and noise (i.e., 120) as well as includes circuitry to determine/test if the sample and hold is properly compensated (i.e., Calib_pulse and Cinf).
It would have been obvious to one of ordinary skill in the art to replace the generic sample and hold of Zhang et al. with the specific sample and hold circuitry of Fig. 17 of Eshel for the purpose of, among other things, having a sample and hold 
Assuming, arguendo, that the fact that Calib_pulse is pulsed on does not necessarily equate to a switching circuit.  It is old and well-known to connect a calibration circuit/signal within a sampling device such that it is connected to the sampling device via a switch.  This is further evidenced in Fig. 3A of de Figueiredo which discloses a test/calibration signal generator (324) for generating a test/calibration signal (output of 324) connected to a calibration capacitor (CD) of a sampling device (Fig. 3A) via a switch (312C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the generic Calib_pulse signal generating unit of Eshel with the specific calibration/test signal generating circuit of 324 and 312 of de Figueiredo for the purpose of, among other things, having a specific circuit capable of generating a calibration circuit for the sampling circuit.  Furthermore, it would have been at least obvious to place a switch between the calibration generation circuit of Eshel and the sampling circuit of Eshel to insure that the calibration circuit is removed from the sampling circuit when not in use thus removing loading and/or glitches due errant operation of the calibration circuit when the calibration pulse is not actively being generated.
With respect to claim 2, the ADC of claim 1, wherein the input circuit comprises a first capacitor (Csamp) and a second capacitor (CFB);
 the second node of the first capacitor is directly connected to said input of the amplifier circuit (Csamp is connected as claimed); and

With respect to claim 3, the ADC of claim 2, wherein the second feedback switch (SW3) is connected to the first node of the first capacitor (SW3 is connected to Csamp as claimed).  
With respect to claim 4, the ADC of claim 2, wherein the sampling circuit  comprises a first sampling switch connected between the first input  and the first node of the first capacitor (SW2); and 
the sampling circuit comprises a second sampling switch (e.g., switch connected to Calib_pulse as modified above) connected between the second input (Calib_pulse) and the first node of the second capacitor (CFB via Cinj).  
With respect to claim 5, the ADC (50) of claim 4, wherein the first sampling switch (SW2) is configured to be closed during the first clock phase and open during the second clock phase (SW2 is operated as claimed see Fig. 18).  
With respect to claim 13, the ADC (50) of any preceding claim, wherein the test signal is a pseudo-random binary sequence (PRBS 324 of de Figueiredo).  
With respect to claim 14, a receiver circuit (10) comprising the ADC of claim 1 (Figs. 1 and 2 of Zhang et al. are a receiver which receives the input signal 118).
With respect to claim 15, Zhang et al. discloses an electronic apparatus (Fig. 1 details disclosed in Fig. 2 used within any of the systems as recited in Col. 1 lines 25-33) comprising an analog-to-digital converter, ADC, (Fig. 1 details disclosed in Figs. 2 and 3) comprising:

a sampling circuit (200, switch connected to 104, capacitor connected to 210 and 210) configured to receive an analog input signal of the ADC (118), wherein the sampling circuit is common to all sub ADCs (the sampling circuit is common to all of the ADCs).
Zhang et al. merely discloses a generic sampling circuit (200, capacitor, 210 and 104) and thus fails to disclose:
 a test signal generation circuit configured to generate a test signal for calibration of the ADC; 
wherein the sampling circuit has a first input configured to receive the analog input signal and a second input configured to receive the test signal;
 the sampling circuit comprises an amplifier circuit and a first feedback switch  connected between an output of the amplifier circuit and an input of the amplifier circuit (90), wherein the first feedback switch is configured to be closed during a first clock phase and open during a second clock phase, which is non-overlapping with the first clock phase; 
the sampling circuit comprises an input circuit comprising one or more capacitors, each having a first node and a second node; 
the sampling circuit comprises sampling switches connecting the first and second inputs with nodes of capacitors in the input circuit to sample the analog input signal and the test signal represented as electrical charges on capacitors in the input circuit; 

the sampling circuit comprises a second feedback switch connected between the output of the amplifier circuit and the first node of at least one of the capacitors in the input circuit, wherein the second feedback switch is configured to be closed during the second clock phase and open during the first clock phase.  
However, Eshel discloses, in Figs. 17-18, as specific sample and hold circuit (Fig. 17 operational details disclosed in Fig. 17)
a test signal generation circuit (circuit that generates Calib_pulse of Fig. 17) configured to generate a test signal for calibration of the ADC (Calib_pulse is used to test/calibrate the sample and hold circuit, see Col. 12 line 61 to Col. 13 line 10 and thus any circuit that uses the sample and hold of Eshel, including an ADC); 
wherein the sampling circuit (Fig. 17) has a first input (e.g., Vin) configured to receive the analog input signal and a second input (input of Cinj) configured to receive the test signal (Calib_pulse);
 the sampling circuit comprises an amplifier circuit (110) and a first feedback switch (SW1) connected between an output of the amplifier circuit (output of 110) and an input of the amplifier circuit (inverting terminal), wherein the first feedback switch is configured to be closed during a first clock phase (SW1 phase, see Fig. 18) and open during a second clock phase (SW3 phase), which is non-overlapping with the first clock phase (the phases do not overlap);

the sampling circuit comprises sampling switches (SW2 and switching of the circuit that generates Calib_pulse.  Calib_pulse is pulsed on, see Fig. 18, thus the pulsed activation is interpreted as a switching circuit since it is switched on and off) connecting the first and second inputs (Vin, Calib_pulse) with nodes of capacitors (Csamp; and/or Cinj and CFB) in the input circuit to sample the analog input signal and the test signal represented as electrical charges on capacitors in the input circuit (the signals are sampled during the sample phase); 
each of the capacitors in the input circuit is configured to be connected with its second node to said input of the amplifier circuit during the second clock phase (the second nodes are always connected to the input including during the second clock phase); and 
the sampling circuit comprises a second feedback switch (SW3) connected between the output of the amplifier circuit and the first node of at least one of the capacitors (input of Csamp) in the input circuit, wherein the second feedback switch is configured to be closed during the second clock phase and open during the first clock phase (SW3 is operated as claimed, see Fig. 18).  
The sample and hold circuit of Eshel includes a circuit that compensates for charge injection and noise (i.e., 120) as well as includes circuitry to determine/test if the sample and hold is properly compensated (i.e., Calib_pulse and Cinf).

Assuming, arguendo, that the fact that Calib_pulse is pulsed on does not necessarily equate to a switching circuit.  It is old and well-known to connect a calibration circuit/signal within a sampling device such that it is connected to the sampling device via a switch.  This is further evidenced in Fig. 3A of de Figueiredo which discloses a test/calibration signal generator (324) for generating a test/calibration signal (output of 324) connected to a calibration capacitor (CD) of a sampling device (Fig. 3A) via a switch (312C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the generic Calib_pulse signal generating unit of Eshel with the specific calibration/test signal generating circuit of 324 and 312 of de Figueiredo for the purpose of, among other things, having a specific circuit capable of generating a calibration circuit for the sampling circuit.  Furthermore, it would have been at least obvious to place a switch between the calibration generation circuit of Eshel and the sampling circuit of Eshel to insure that the calibration circuit is removed from the sampling circuit when not in use thus removing loading and/or glitches due errant operation of the calibration circuit when the calibration pulse is not actively being generated.

With respect to claim 17, the electronic apparatus (1) of claim 16, wherein the communication apparatus is a wireless communication device for a cellular communications system (e.g., base station of Col. 1 lines 25-33.  Furthermore, the above limitation is merely intended use of the apparatus of Zhang et al., wherein the circuit of Zhang et al. is capable of being integrated into such a device).  .  
With respect to claim 18, the electronic apparatus of claim 16, wherein the communication apparatus is a base station for a cellular communications system (e.g., base station of Col. 1 lines 25-33.  Furthermore, the above limitation is merely intended use of the apparatus of Zhang et al., wherein the circuit of Zhang et al. is capable of being integrated into such a device).  

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849